Citation Nr: 0809468	
Decision Date: 03/21/08    Archive Date: 04/03/08

DOCKET NO.  99-03 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an increased disability evaluation for a 
left knee disorder, currently rated as 30 percent disabling.

2.  Whether new and material evidence has been submitted to 
reopen a previously denied claim of entitlement to service 
connection for a back disorder claimed as secondary to a 
service-connected left knee disorder; and if so, whether 
service connection is warranted.

3.  Entitlement to service connection for a right knee 
disorder, claimed as secondary to the service-connected left 
knee disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1964 to June 
1968.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 1998 decision rendered by the New 
York, New York Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied an increased rating for a 
service-connected left knee disability and denied service 
connection for a right knee disorder, claimed as secondary to 
the service-connected left knee.  The RO also denied service 
connection for a back disorder, claimed as secondary to the 
service-connected left knee; which had been previously denied 
in a February 1996 rating decision.

In the March 1988 rating decision on appeal, the RO appears 
to address the matter involving the low back on a de novo 
basis, although without addressing what, if any new and 
material evidence has been received.  Nevertheless, 
regardless of the RO's actions involving the back disorder, 
the Board must still determine whether new and material 
evidence has been submitted with regard to that issue.  See 
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) 
(reopening after a prior unappealed RO denial); Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996) (reopening after a prior 
Board denial); Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA 
failed to comply with its own regulations by ignoring issue 
of whether any new and material evidence had been submitted 
to reopen the veteran's previously and finally denied 
claims).

In the veteran's February 1999 VA Form 9 substantive appeal, 
he requested a travel Board hearing.  The record shows that 
in October 2004, prior to the scheduled hearing, the veteran 
indicated that he wished to cancel this hearing.

For the reasons stated below, the Board finds further 
development is necessary for the issue of service connection 
for a right knee, claimed as secondary to a service-connected 
left knee disorder.  Accordingly, this issue is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC. VA will notify the veteran if further action 
is required on his part.


FINDINGS OF FACT

1.  A left knee disability manifests with x-ray evidence of 
arthritis, pain on motion and use, occasional locking and 
effusion, and noncompensable limitation of motion on flexion 
and extension.

2.  In February 1996, the RO denied service connection for a 
back disorder, claimed as secondary to a service-connected 
left knee disorder; the veteran did not appeal.

3.  Evidence received since the February 1996 RO decision 
bears directly on the matter at hand, and it is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

4.  A chronic back disorder is not shown during service, at 
separation, or for years thereafter, nor is any current back 
disorder shown by competent medical evidence to be related to 
service or to a service-connected disorder.


CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation in excess of 30 
percent for a left knee disability are not met.  38 U.S.C.A. 
§ 1155 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.321, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5258 (2007).

2.  Evidence received since the February 1996 RO decision is 
new and material; and a claim of service connection for a 
back disorder may be reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. § 3.156 (effective prior to August 29, 
2001).

3.  Service connection for a back disorder, claimed as 
secondary to the service-connected left knee disability, is 
not warranted. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002 & Supp 2006); 38 C.F.R. §§ 3.159, 3.303, 3.310(a) 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, and prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim; VA is required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

Proper VCAA notice must inform the claimant of any 
information and evidence not of record that is necessary to 
substantiate the claim.  The veteran should be informed as to 
what portion of the information and evidence VA will seek to 
provide, and what portion of such the claimant is expected to 
provide.  Proper notification must also invite the claimant 
to provide any evidence in his possession that pertains to 
the claim in accordance with 38 C.F.R. § 3.159(b)(1).   

The Board notes that a substantially complete claim was 
received in September 1997, prior to the enactment of the 
VCAA.  Since then, the provisions of the VCAA have been 
fulfilled by information provided to the veteran in a letter 
from the RO/AMC dated in November 2003.  This letter notified 
the veteran of VA's responsibilities in obtaining information 
to assist the veteran in completing his claims, identified 
the veteran's duties in obtaining information and evidence to 
substantiate his claims, and requested that the veteran send 
in evidence in his possession that would support his claims.  
(See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006).  While there was 
substantial time between the initial claim and when notice of 
VCAA was provided to the veteran in November 2003, the issues 
were readjudicated by the RO following the issuance of the 
notice letter to the veteran, in supplemental statements of 
the case (SSOCs) dated in a June 2004 and July 2006.  For the 
reasons enumerated below, there is no indication that there 
is any prejudice to the veteran by the order of the events in 
this case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a claim, including the degree of disability and the 
effective date of an award.  The veteran received such notice 
in a March 2006 letter.  The veteran has had a meaningful 
opportunity to participate in his appeal, and the issues were 
readjudicated (see SSOCs dated in June 2004 and in July 
2006).  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has of record the 
veteran's service medical records and records of post-service 
VA and private medical treatment for his claimed 
disabilities.  VA examinations were also provided.  There is 
no indication that any other treatment records exist that 
should be requested, or that any pertinent evidence has not 
been received.  

In addition, the Board is well aware of the fact that the 
United States Court of Appeals for Veterans Claims (Court) 
specifically addressed VA's duty to notify and assist in 
cases involving claims to reopen previously denied matters.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).  Because of the 
favorable disposition regarding the submission of new and 
material evidence in this case, any failure on the part of VA 
to comply with the duty to assist and the duty to notify 
provisions under applicable law and regulations is harmless 
error.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify (each of the four content 
requirements) and the duty to assist pursuant to the VCAA.  
See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.159(b), 20.1102 (2006); Pelegrini, supra; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).   

Finally, with regard to the increased evaluation claim 
included in this decision, the Board is aware of the Court's 
recent decision in Vazquez-Flores v. Peake, No. 05-0355 (U.S. 
Vet. App. January 30, 2008.  

In Vazquez-Flores, the Court found that, at a minimum, 
adequate VCAA notice requires that VA notify the claimant 
that, to substantiate such a claim: (1) the claimant must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  

In this case, the Board finds that the November 2003 and 
March 2006 VCAA letters substantially complied with the 
requirements of Vazquez-Flores.  Those letters informed the 
veteran that he should submit medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability; and the effect that worsening has on his 
employment and daily life; and provided examples of the types 
of medical and lay evidence that he could submit.

Additionally, and particularly in light of the veteran's lay 
assertions of effects of the service-connected disability on 
employability and daily life, the Board does not view the 
disorder at issue to be covered by the second requirement of 
Vazquez-Flores, and no further analysis in that regard is 
necessary.

Finally, the March 1998 rating decision includes a discussion 
of the rating criteria utilized in the present case, and this 
criteria was set forth in further detail in the June 2004 and 
July 2006 Supplemental Statements of the Case.  The veteran 
was made well aware of the requirements for an increased 
evaluation pursuant to the applicable diagnostic criteria, 
and such action thus satisfies the third notification 
requirement of Vazquez-Flores. )


Increased rating

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  38 C.F.R. § 4.7.  The veteran's 
entire history is reviewed when making disability 
evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589 (1995).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.  

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Nevertheless, the Board acknowledges that a claimant 
may experience multiple distinct degrees of disability that 
might result in different levels of compensation from the 
time the increased rating claim was filed until a final 
decision is made.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).  The analysis in the following decision is therefore 
undertaken with consideration of the possibility that 
different ratings may be warranted for different time 
periods.

Arthritis due to trauma is rated as degenerative arthritis, 
according to Diagnostic Code 5003.  Under Diagnostic Code 
5003, degenerative arthritis established by X-ray findings 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under diagnostic code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, the disability is to be 
rated as follows: with X-ray evidence of involvement of 2 or 
more major joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations, 20 percent; with X- 
ray evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups, 10 percent.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (2007).  

According to VA standards, normal range of motion of the knee 
is from 0 degrees extension to 140 degrees flexion.  See 38 
C.F.R. § 4.71, Plate II (2007).

Under Diagnostic Code 5258, cartilage, semilunar dislocated, 
with frequent episodes of "locking," pain, and effusion 
into the joint warrants a maximum disability rating of 20 
percent.  38 C.F.R. § 4.71a, Diagnostic Code 5258 (2007).  

Under Diagnostic Code 5260, flexion of the leg limited to 60 
degrees warrants a noncompensable (0 percent) evaluation; 
flexion limited to 45 degrees warrants 10 percent; flexion 
limited to 30 degrees warrants 20 percent; and flexion 
limited to 15 degrees warrants 30 percent.  38 C.F.R. § 
4.71a, Diagnostic Code 5260 (2007).  

Under Diagnostic Code 5261, extension limited to 5 degrees 
warrants a noncompensable evaluation; extension limited to 10 
degrees warrants 10 percent; extension limited to 15 degrees 
warrants 20 percent; extension limited to 20 degrees warrants 
30 percent; extension limited to 30 degrees warrants 40 
percent; and extension limited to 45 degrees warrants 50 
percent.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2007).

In addition, when evaluating joint disabilities rated on the 
basis of limitation of motion, VA may consider granting a 
higher rating in cases in which functional loss due to pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995). 

The veteran contends that his service-connected left knee 
disability has increased in severity and now warrants an 
increased evaluation.  

Service medical records show that the original left knee 
injury was incurred in 1979 during a two-week period of 
active National Guard service.  The veteran had been moving 
furniture and as he jumped out of the back of his pick-up 
truck, he twisted his knee.  The instant claim for an 
increased rating was received in September 1997.  

At the initial VA examination in October 1997, the veteran 
was given a diagnosis of status post trauma, left knee 
traumatic chondromalacia, status post operative 
arthroscopy/arthrotomy for removal of loose body; status post 
repeat operative arthroscopy with removal of loose fragments 
and drainage of the left knee with a lateral release.  At a 
VA examination in January 1998, the veteran reported that 
since his initial injury, he had undergone two arthroscopic 
surgeries revealing torn cartilage.  He has worn a brace and 
used a cane ever since.  His symptoms at this time included 
pain, instability, locking, and occasional stiffness and 
morning swelling.  Upon objective examination, the veteran 
demonstrated flexion from 7 to 122 degrees and extension to 
minus 7 degrees.  There was no instability to varus or valgus 
and no anterior drawer or Lachman.  X-rays showed minimal 
spur formation at the medial compartment.  The diagnosis was 
degenerative joint disease medial compartments of left knee 
versus meniscal tear.

The veteran underwent a VA examination in February 2006, 
where he reported current symptoms of sharp pain in the 
medial spectrum of his left knee with associated weakness and 
stiffness, but no swelling.  He also complained of occasional 
locking and heat in the knee.  His pain was 5/10, with no 
radiation.  He used Ibuprofen and capsaicin cream daily.  The 
veteran reported occasional flare-ups with inclement weather 
such as raining, snow or cold.  He currently used a 
Generation II (G2) knee brace and a right neoprene sleeve 
with open patella and ambulated with a cane.  Past surgeries 
included arthroscopic surgeries in 1980 and 1984.  He did not 
describe any episodes of dislocation or subluxation of the 
left knee and did not suffer from inflammatory arthritis 
constitutional symptoms. The veteran did report that the knee 
interfered with his work as a custodian because he was unable 
to climb a ladder and could not properly climb stairs.  

Upon physical examination, there was evidence of mild varus 
deformity of bilateral right and left knees and evidence of 
mild effusion on the superior aspect of the left knee.  There 
was no evidence of lateral or medial instability.  Anterior 
and posterior cruciate ligaments were examined.  Anterior and 
posterior drawer tests were both negative.  McMurray test 
revealed mild medial joint line tenderness.  The active and 
passive range of motion revealed extension to 0 degrees and 
flexion to 130 degrees.  There was no decreased function, 
increased pain, fatigue, lack of endurance or incoordination 
upon repetitive use.  X-rays in November 2004 showed the left 
knee was within normal limits.  MRI in September 1999 showed 
no meniscal tear, anterior and posterior cruciate, and medial 
and lateral ligaments were all within normal limits.  The 
final diagnosis was chronic left knee pain syndrome and 
chronic internal derangement of the left knee.

At the most recent VA orthopedic examination, conducted in 
July 2006, the veteran complained of constant pain in the 
left knee with swelling in the morning, lasting a couple of 
hours and decreased with walking.  He also reported grinding 
sensations and sharp pain, in the superior and medial 
parapatellar region.  The veteran stated that the knee felt 
as if it would lock about 3-4 times a week, but sometimes 
twice a day.  The veteran also complained of fatigability and 
lack of endurance.  He uses Motrin and Capsaicin cream with 
some relief.  The veteran also reported that he has flare-ups 
of the left knee with stair climbing stairs which causes him 
to trip and stumble.  He also had flare-up with walking less 
than 1/4 of a mile, with symptoms of increased pain and 
tiredness.  He denied any dislocation or subluxation of the 
knee.  The veteran also indicated he used an assistive device 
in the form of a G2 knee brace and cane.

Upon physical examination, the veteran was observed to 
ambulate with a right knee sleeve and left G2 knee brace, 
with a cane in his right hand.  His gait was antalgic.  He 
also had a left-sided limp.  The left knee showed well-healed 
scars from the arthroscopic portals.  There was mild effusion 
over the lateral inferior parapatellar region.  There was 
positive patella inhibition.  Patella apprehension was 
negative.  There was no erythema or gross instability.  There 
was tenderness over the medial joint line, as well as medial 
and lateral parapatellar region.  The anterior drawer, 
Lachman, and McMurrays tests were negative.  Range of motion 
included extension to 0 degrees; flexion to 120 degrees 
passively, with pain at 115 degrees.  Following repetitive 
motion, the range of motion remained unchanged with onset of 
pain at 115 degrees of flexion, fatigability and lack of 
endurance, but no gross incoordination.  X-rays revealed 
minor degenerative changes of the patellofemoral joint.  The 
examiner's diagnosis was degenerative joint disease 
patellofemoral joint and chronic pain syndrome, left knee.

The veteran is currently assigned a 10 percent rating under 
38 C.F.R. § 4.71a, Diagnostic Code 5003, for painful 
arthritis.  He is also assigned a 20 percent rating for 
chronic internal derangement, under Diagnostic Code 5258, for 
symptoms equivalent to dislocated cartilage of the left knee.  
He is in receipt of a combined 30 percent rating for the 
service-connected left knee disorders.  After careful review, 
the Board finds that an evaluation in excess of the combined 
30 percent for the left knee disability is not warranted. 

Diagnostic Code 5003 requires ratings to be based upon 
limitation of motion.  See 38 C.F.R. § 4.71a, Diagnostic 
Codes 5260 and 5261 (limitation of flexion and extension, 
respectively).  In this case, even a minimum compensable 
evaluation for arthritis of the left knee pursuant to 
Diagnostic Codes 5260 and 5261 is not warranted.  In this 
regard, there is no objective evidence of flexion limited to 
at least 45 degrees, or extension limited to at least 10 
degrees.  Rather, flexion of the left knee has been 
demonstrated to no less than 120 degrees during the appeal 
period, and the veteran has consistently demonstrated 
extension to 0 degrees.  

Although the limited motion is not compensable under the 
applicable Diagnostic Codes, pursuant to 38 C.F.R. §§ 4.40 
and 4.45 and the decision in DeLuca v. Brown, 8 Vet. App. 202 
(1995), the Board has considered the veteran's pain, 
swelling, weakness, and excess fatigability.  The veteran 
stated that he experiences symptoms of weakness, heat, and 
pain in his left knee, and has intermittent flare-ups, 
particularly when climbing stairs.  He has also ambulated 
with a cane and knee brace for many years.  Moreover, the 
most recent VA examination confirmed that upon repetitive 
motion testing the left knee joint flexion was affected by 
pain, fatigue, and lack of endurance.  

The currently assigned 10 percent evaluation, based upon 
arthritis of the left knee, takes into account the exhibited 
motion loss from pain, swelling, weakened movement, excess 
fatigability or incoordination of the knee.  Thus, a further 
increased evaluation, based on pain or functional loss alone, 
is not warranted under the holding in DeLuca or the 
provisions of 38 C.F.R. § 4.40 and § 4.45.  

The veteran is status post two prior arthroscopic surgeries 
and the objective record also reflects his knee is currently 
symptomatic with frequent symptoms of locking, pain, and 
effusion into the joint.  The Board has considered whether a 
higher rating is warranted for the residual chronic internal 
derangement; however, a 20 percent rating is the maximum 
disability evaluation available for dislocated semilunar 
cartilage, with frequent episodes of locking, pain, and 
effusion into the joint.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5258 (2007).  The veteran is already assigned a 20 
percent rating under such criteria.  Thus, the assignment of 
a disability evaluation higher than the maximum of 20 percent 
is not proper.

The Board has examined all other diagnostic codes pertinent 
to the knee.  See, e.g., Butts v. Brown, 5 Vet. App. 532, 538 
(1993) (the assignment of a particular Diagnostic Code is 
"completely dependent on the facts of a particular case"), 
and Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992) (one 
Diagnostic Code may be more appropriate than another based on 
such factors as the veteran's relevant medical history, his 
current diagnosis, and demonstrated symptomatology).  There 
is no current evidence of ankylosis of the left knee; 
recurrent subluxation or instability; impairment of the tibia 
or fibula; or genu recurvatum.  Thus, Diagnostic Codes 5256, 
5257, 5262 and 5263 are not for application.

After careful review of the evidence, and employing all 
possible criteria for rating disability of the knee, a rating 
in excess of the current combined 30 percent evaluation 
assigned the veteran's left knee disorder not warranted.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine; however, 
as the preponderance of the evidence is against the veteran's 
claim as it relates to an increased rating for his service-
connected knee disability, that doctrine is not applicable in 
this appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. at 55-57 (1990).


New and Material Evidence

The veteran contends that his current back disorder is caused 
or aggravated by his service-connected left knee disability.  

In a February 1996 rating decision, service connection was 
denied because the evidence of record did not show that his 
back disorder was due to military service, or to the service-
connected left knee disability.  The RO notified the veteran 
of his appellate rights by way of a February 1996 letter.  
The veteran did not file a Notice of Disagreement (NOD) 
regarding the RO's decision.  Thus, the February 1996 RO 
decision became final.  38 U.S.C.A. § 7105.

Under 38 U.S.C.A. § 5108, "[i]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim."  See 38 U.S.C.A. § 
7105(c) and Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

"New and material evidence" means evidence not previously 
submitted to agency decision makers which bears "directly 
and substantially" upon the specific matter under 
consideration.  Such evidence must be neither cumulative nor 
redundant, and, by itself or in connection with evidence 
previously assembled, such evidence must be "so significant 
that it must be considered in order to fairly decide the 
merits of the claim."  38 C.F.R. § 3.156(a).  [An amended 
version of 38 C.F.R. § 3.156(a) is effective only for 
petitions to reopen filed on or after August 29, 2001, and 
does not apply here, as the instant petition to reopen was 
filed prior to that date.]  

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).

At the time of the 1996 RO decision, the evidence consisted 
of service medical records (which showed no treatment or 
diagnosis of a back injury or chronic disorder); VA 
outpatient treatment records dated between November 1988 and 
July 1993 (which showed treatment for work-related back 
injuries in 1988 and 1993); an April 1995 VA examination 
(which found aggravation of a pre-existing back disorder); 
and a January 1993 photocopy of a Workmen's Compensation 
application (which showed a low back injury secondary to a 
work-related fall in 1993).  

Additional evidence which has been associated with the claims 
folder since the 1996 rating decision includes VA outpatient 
treatment records, dated between July 1997 and January 2006 
that show treatment for a back disorder. VA examination 
reports dated in January 1998, October 1997, February 2006, 
and July 2006 are also included in the record.  Finally, 
there is a March 2000 letter from Dr. L. who related the 
veteran's current back disorder to his service-connected left 
knee disability.  

On review of the record, the Board finds that the additional 
evidence received is new, as it was not duplicative of 
evidence previously of record.  Since it includes evidence of 
current treatment for a low back disability and contains 
findings regarding a nexus to the service-connected left knee 
disability, this evidence bears directly on the bases for the 
previous denial of the claim (i.e., the matter at hand), and 
is also so significant that it must be considered in order to 
fairly decide the merits of the claim.  Hence it is material.  

As new and material evidence has been received, the claim of 
entitlement to service connection for a back disorder, 
claimed as secondary to a service-connected left knee 
disability may be reopened.


Service connection 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2007). 

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury. 38 C.F.R. § 3.310(a) 
(2007).  Establishing service connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability. 38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 
439 (1995) (en banc). 

Effective October 10, 2006, VA regulations were amended to 
include that any increase in severity of a nonservice- 
connected disease or injury that is proximately due to or the 
result of a service-connected disease or injury, and not due 
to the natural progress of the nonservice-connected disease, 
will be service connected.  It was noted, however, that VA 
will not concede a nonservice-connected disease or injury was 
aggravated by a service-connected disease or injury unless 
the baseline level of severity of the nonservice-connected 
disease or injury is established by medical evidence created 
before the onset of aggravation or by the earliest medical 
evidence created at any time between the onset of aggravation 
and the receipt of medical evidence establishing the current 
level of severity of the nonservice-connected disease or 
injury.  38 C.F.R. § 3.310(b) (effective after October 10, 
2006); see 71 Fed. Reg. 52744 (Sept. 7, 2006) (noting the 
revision was required to implement the Court's decision in 
Allen, 7 Vet. App. 439). 

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  See 38 U.S.C. § 5107(b); 38 C.F.R. 
§ 3.102 (2007); see also Gilbert v. Derwinski, 1 Vet. App. 
49, 55-57 (1990).

Post-service medical records show treatment for low back pain 
beginning in 1988, following a work injury.  A disability 
certificate completed by the veteran's physician in April 
1988, shows the veteran was given a one-month work excuse due 
to chronic back derangement and spasms of the lumbosacral 
spine.  A VA outpatient treatment record dated in November 
1988 reflects treatment for chronic back pain following an 
on-the-job injury in March 1988.  The veteran was noted to 
have herniated discs and undergoing physical therapy.  A 
January 1989 New York State Social Security disability 
examination reveals that the veteran had last worked in March 
1988, at the initial onset of his back pain.  X-rays and a 
CAT scan that were taken at that time revealed a bulging disc 
of the lumbosacral spine, with a strain.  The report shows 
the veteran wore a back brace.  He was diagnosed with 
lumbosacral spin strain with left radiculopathy with bulging 
discs in the lumbar spine.

A VA record of emergency treatment dated in January 1993 
shows the veteran presented with pain in the lumbosacral area 
after reportedly slipping on batteries and landing on his 
back.  The veteran reported a past medical history of 
herniated discs to the medical personnel at the time of 
treatment.  The diagnostic impression was acute lumbar 
muscular strain.  The claims file also contains a copy of a 
Workmen's Compensation application form that was completed by 
the veteran's physician in January 1993.  This application 
reflects the veteran had suffered a low back injury (low back 
pain and bulging discs) secondary to the work-related injury 
in January 1993.  

The veteran underwent a VA examination in April 1995.  He 
reported that he initially injured his back in a motor 
vehicle accident in 1984 and reinjured it in 1988 while at 
work.  The veteran also stated that he injured his back in 
1993 when his left knee gave out, and he was at such time was 
informed that he had herniated discs.  Following a physical 
examination, the diagnosis was herniated nucleus pulpous-
right side left extremity radiculitis.  In an addendum 
opinion, the examiner opined that the original back disorder 
was not due to the knee; however the later fall, caused by 
the knee giving way, resulted in some aggravation of the pre-
existing back disorder.

An October 1997 VA examination report shows that the veteran 
presented with slight listing to the left side with 
tenderness in the paralumbar region with muscle spasm.  The 
diagnosis provided was "status post on the job injury of the 
lumbosacral spine with resulting chronic lumbosacral 
sprain."  The examiner opined that the veteran's back pain 
was probably related to his job-related injury in 1988.

A January 1998 VA examination report shows the veteran 
reported low back pain began after a motor vehicle accident 
in 1984, and not in service.  The pain resolved after six 
months.  In 1988, while at work he bent to enter a portal and 
could not straighten up.  As a result, he was out on 
disability for two and a half years.  The veteran reported 
that he reinjured his back in 1993 in a fall, and was out of 
work then for one year.  He reported that his back pain had 
continued since then.  X-rays of the lumbosacral spine were 
within normal limits.  The clinical diagnosis was low back 
pain-mechanical.  There was no evidence of herniated nucleus 
pulposus.

In a March 2000 written opinion, Dr. L. indicated that he had 
reviewed the veteran's claims file.  He noted, in part, that 
in January 1993 the veteran fell on his back, secondary to 
his left knee giving out.  He also noted the veteran had 
previously sustained injuries in 1984, and later in 1988 from 
a work-related fall.  Dr. L. opined that the veteran's 
present low back herniated disc disability with 
radiculopathy, is secondarily related to his service-
connected knee disability.  He opined further that at the 
very least a possible preexisting back disorder was 
aggravated by the knee-related fall in 1993.  His rationale, 
in essence, was that medical records supported such a 
conclusion.  He also noted that (the pre-1993 injuries) 
resulted in temporary back pain which resolved both times, 
and there was no history of herniated disc problems.  

The veteran underwent a recent VA orthopedic examination in 
July 2006 for an evaluation of his back.  He denied back 
injuries during military service, but rather stated the onset 
of low back pain was following a motor vehicle accident in 
1984, not in service.  The veteran also stated that he 
suffered a work-related back injury in 1988 while performing 
his housekeeping duties at a VA facility.  He explained that 
he bent down to enter a portal and could not straighten up.  
He was out of work for 2 months because of this.  The veteran 
also noted that in 1993, he re-injured his back and was out 
of work for approximately one year with constant low back 
pain since.  He explained that he had tripped in the lobby at 
the VA facility and was out of work for two and a half years.  
The veteran thereafter provided a detailed explanation of the 
pain, symptoms, and difficulty he has experienced with his 
back since then.  

Upon physical examination, no gross deformity of the 
thoracolumbar spine was observed.  X-rays were performed and 
demonstrated degenerative changes with anterior bridging 
osteophytes of the lower thoracic spine and degenerative 
changes at L5-S1.  No spondylolysis or spondylolisthesis was 
noted.  The final diagnosis was chronic low back pain 
syndrome with degenerative changes of the lower thoracic 
spine and degenerative changes at L5-S1.  The examining 
physician indicated that in addition to reviewing the 
veteran's claim file, he also reviewed the prior VA 
examination reports dated in 1997, 1998, and 2000.  He 
further noted that he had consulted with the VA Chief of 
Orthopedics regarding the veteran's case and it was their 
best opinion that the veteran's claimed back disorder was not 
related to military service or the service-connected left 
knee disorder.  Their rationale was the veteran's back 
disorder occurred after military service and was related to 
the motor vehicle accident with work-related re-injuries.  

Based on the evidence, the Board finds that the preponderance 
of the competent evidence is against a finding the service-
connected left knee disability caused or aggravates the 
current back disability.  It is noted that where a 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required.  Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993).  In this regard, the 
Board considers the opinions proffered by the VA examiners 
and by Dr. L. to be competent medical evidence.  The VA 
examiners and Dr. L. are licensed physicians who are 
qualified through their education, training, and experience 
to offer medical diagnoses and opinions.  See 38 C.F.R. 
§ 3.159(a).  The Board must still assess the value of these 
various opinions though.  In doing so, it is noted that an 
opinion by a medical professional is not conclusive, and is 
not entitled to absolute deference.  Miller v. West, 11 Vet. 
App. 345, 348 (1998).  

In this regard, the Board finds the opinions provided by the 
1995 VA examiner and Dr. L. to be of very little probative 
value, primarily because they are not supported by the 
clinical findings in the record and because they were largely 
based upon specific history provided by the veteran, which 
the Board does not find credible.  Both physicians state that 
the veteran indeed had a pre-existing back disorder 
attributable to non-service related injuries in 1984 and 
1988.  The crux of their opinions is that because the 
veteran's service-connected left knee "gave out" in 1993 
causing him to fall and re-injure his back, it was his 
service-connected left-knee that essentially aggravated his 
back disorder.  Dr. L. stated that his rationale included the 
fact that there was no history of herniated discs prior to 
the 1993 injury.  

A review of the evidentiary record however, shows that in 
1993 the veteran told emergency medical personnel that he had 
slipped on some batteries in the hall at work and landed on 
his back.  He also told a VA examiner in 2006 that he had 
tripped in the hall at work- not that his knee had given out.  
Thus, his statements to the examiner and Dr. L. directly 
contradict prior and other statements in the record.  

In addition, the record shows that prior to the 1993 injury, 
the veteran had been diagnosed with herniated discs and other 
back disorders, secondary to the 1988 work incident.  As 
noted, the April 1988 disability certificate showed a 
diagnosis of chronic back derangement and lumbosacral spasms, 
November 1988 VA treatment records indicated herniated discs, 
the January 1989 Social Security examination revealed x-ray 
evidence of bulging discs and use of back brace, and the 1993 
emergency treatment record revealed that the veteran reported 
a past medical history of herniated discs to the medical 
personnel.  Thus, the rationale provided by Dr. L. as to the 
lack of a history of herniated discs prior to 1993, does not 
have a factual predicate in the record.

Inasmuch as the factual record does not support the opinions 
of the 1995 VA examiner and Dr. L. - they are not considered 
probative.  See Kightly v. Brown, 6 Vet. App. 200 (1994) 
(medical opinions must be supported by clinical findings in 
the record and conclusions of medical professionals which are 
not accompanied by a factual predicate in the record are not 
probative medical opinions).  See also Kowalski v. Nicholson, 
19 Vet. App. 171 (2005) (in evaluating medical opinion 
evidence, the Board may reject a medical opinion that is 
based on facts provided by the veteran that have been found 
to be inaccurate or the Board may reject a medical opinion 
because other facts present in the record contradict the 
facts provided by the veteran that formed the basis for the 
opinion).  

More persuasive rather, are the October 1997 and July 2006 
opinions provided by the VA examiners (and the VA Chief of 
Orthopedics), who have found no relation between the back 
disorder and the service-connected left knee.  These 
physicians specialize in orthopedics and orthopedic surgery, 
which is the study of disorders of the musculoskeletal 
system.  In addition, they conducted an in-depth review of 
the veteran's medical history as well as objective 
examinations of the veteran's back.  The Board also notes 
that their knowledge of the veteran's pertinent past medical 
history, which contributed in forming the basis for their 
opinion, is accurate, as shown by the cumulative clinical 
record.  

The record does not contain any other persuasive medical 
evidence or opinions to establish that the service-connected 
left knee disability either caused or aggravated the current 
back disorder.  Thus, the Board is persuaded that the 
service-connected left knee disability did not cause or 
aggravate the veteran's current back disorder.  Service 
connection on secondary basis is not warranted.

The Board has also considered whether service connection is 
warranted on a direct basis, however, there is no competent 
medical evidence that a back disorder manifested during 
active service.  Service medical records are silent for any 
clinical treatment or findings of a back injury or chronic 
disorder, and the veteran has repeatedly acknowledged as 
much.  There also is no competent medical evidence of a nexus 
between the post-service back disorder and active military 
service.  Therefore, service connection for the current back 
disorder, on a direct basis, is not warranted.  See 
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.303.  


ORDER

An increased disability evaluation for a left knee disorder, 
currently rated as 30 percent disabling is denied.

New and material evidence having been received, the claim of 
entitlement to service connection for a back disorder, 
claimed as secondary to a service-connected left knee 
disability is reopened and de novo review is allowed; on de 
novo review, however, entitlement to service connection for a 
back disorder is denied.


REMAND

The veteran contends that his current right knee disorder was 
caused or aggravated by his service-connected left knee 
disability.  

In the present case, there is no medical opinion in the 
records that addresses whether the service-connected left 
knee disability aggravates the current non service-connected 
right knee disorder, and if so to what extent.  Therefore, 
the Board finds that an addendum opinion is necessary to 
address this question.
 


Accordingly, the case is REMANDED for the following action:

1.  The claims folder should be returned 
to the VA orthopedic examiner who 
conducted the July 2006 examination for a 
separate addendum opinion.  If necessary 
for the opinion, the veteran should be 
scheduled for an orthopedic examination.

Based on the review of the record (and if 
necessary, a physical examination), the 
examiner should state whether is it at 
least as likely as not (i.e., there is at 
least a 50 percent probability) that the 
left knee disability aggravates the 
current right knee disorder; and if so, to 
what extent.  Adequate reasons and bases 
for any opinion rendered must be provided.  

2.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  The veteran is to 
be advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.

3.  After completion of the above and any 
additional development deemed necessary, 
the RO should conduct a de novo review of 
the issue on appeal based on a review of 
pertinent evidence.  If any benefit sought 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded the opportunity to respond.  
Thereafter, the case should be returned to 
the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


